Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  May 4, 2018                                                                      Stephen J. Markman,
                                                                                              Chief Justice

  156406                                                                                 Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                        Kurtis T. Wilder
                                                                                  Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Justices
            Plaintiff-Appellant,
  v                                                      SC: 156406
                                                         COA: 332081
                                                         Wayne CC: 15-005481-FH
  JOEL EUSEVIO DAVIS,
            Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) whether the defendant’s convictions under MCL 750.81a(3) and MCL 750.84
  violate double jeopardy; (2) whether MCL 750.81a and MCL 750.84 contain
  contradictory and mutually exclusive provisions such that the Legislature did not intend a
  defendant to be convicted of both crimes for the same conduct, compare People v Miller,
  498 Mich. 13, 18-26 (2015) with People v Doss, 406 Mich. 90, 96-99 (1979); (3) whether
  the Court of Appeals erred in recognizing a rule against mutually exclusive verdicts in
  Michigan, see generally United States v Powell, 469 U.S. 57, 69 n 8 (1984); State v Davis,
  466 S.W.3d 49 (Tenn, 2015); and (4) whether the Court of Appeals erred in applying this
  rule to the facts of this case. The time allowed for oral argument shall be 20 minutes for
  each side. MCR 7.314(B)(1).

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Price (Docket No.
  156180).

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  Michael L. Mittlestat to represent the defendant in this Court. If this appointment is not
  feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court.
                                                                                                              2


       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 4, 2018
       a0501
                                                                            Clerk